Citation Nr: 1434727	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1972 to October 1974.  The appellant is the Veteran's ex-wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.

In her May 2010 notice of disagreement, the appellant requested a personal hearing.  However, in her April 2011 substantive appeal, the appellant did not request a hearing.  Consequently, as the most recent correspondence indicates that the appellant does not desire a hearing, the Board considers the hearing request to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).


FINDING OF FACT

The daughter of the Veteran and appellant turned 18 in September 1996 and has not been shown to have become permanently incapable of self-support before reaching the age of 18 years.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

The appellant contends that she is entitled to a portion of the Veteran's disability benefits as he failed to pay child support.  See, e.g., April 2011 substantive appeal.

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  When a veteran's children are not residing with the veteran, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307(c).  One type of apportionment is a "general apportionment" where an apportionment may be paid if the veteran's children are not living with the veteran and the veteran is not reasonably discharging his responsibility for the children's support.  38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993). 

A second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants. 

Both of the above types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450.  

In general, the term child of the veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2013).

The daughter of the Veteran and appellant was born in September 1978.  The Veteran and appellant were married in 1981 and divorced in 1989; the divorce decree shows that the Veteran was ordered to pay child support.  In May 1997, the Veteran's daughter was awarded an apportionment of the Veteran's benefits due to her school attendance.  

The appellant filed this claim in January 2010, when her and the Veteran's daughter was 31 years of age.  She has not asserted, nor does the evidence show, that their daughter became permanently incapable of self-support before she turned 18 in September 1996.  

After reviewing the evidence, the Board concludes that the appellant is not entitled to an apportionment of the Veteran's benefits.  In this case, the appellant is seeking benefits on behalf of her daughter with the Veteran.  However, the Veteran's daughter previously received apportioned benefits due to her being in school.  She is currently over 30 years of age and the evidence fails to show that she is permanently incapable of self-support.  There is no provision in the applicable law for an apportionment of the Veteran's disability compensation benefits to his adult daughter, who is not permanently incapable of self-support.

The Board is sympathetic to the appellant's claim that the Veteran did not pay child support as ordered in the divorce decree.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.



ORDER

Entitlement to apportionment of the Veteran's disability compensation benefits is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


